Citation Nr: 0523646	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a spinal/head 
disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A spinal/head disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
spinal/head disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2004.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent to the veteran in 
March 2005.

The veteran was not provided full VCAA notice prior to the 
RO's initial adjudication of the claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following each of the 
respective notice letters was subsequently considered by the 
RO.  Accordingly, there is no indication that the outcome of 
the case would have been different had the veteran received 
solely pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and there is no indication that they are incomplete.  
In September 2002, the RO asked the veteran to complete 
releases so that his complete records from Drs. Hartsell and 
Reynolds could be obtained.  He did not respond.  According 
to the directives of the December 2004 Board remand, the RO 
again sent the veteran release forms and requested that he 
fill them out.  The RO specifically requested that he 
complete one for the Office of Worker's Compensation Program 
and others for Drs. Hartsell and Reynolds.  The veteran 
signed and returned the forms sent to him, but failed to 
complete the name and address portions of all the signed 
forms.  In a May 2005 supplemental statement of the case, the 
RO informed him that he was required to complete the address 
portions of the forms and allowed him 60 days to properly 
complete the forms.  The veteran failed to respond.  The 
Board emphasizes that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current spinal/head disability is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  Compare Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  Further, as discussed 
below, the veteran's history of an in-service head injury is 
found not to be credible.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

The service medical records contain a letter from G.E. 
Anderson, D.C. dated September 24, 1966, which noted the 
veteran's complaints of pain and lumbosacral spine, left 
shoulder, and neck.  The veteran stated that he fell out of a 
tree at the age of 12 injuring his coccyx and had trouble 
with it since.  Palpation revealed marked hypertension of 
spinal musculature, especially acute in the cervical and 
lumbar area.  X-rays revealed subluxations requiring 
correction and bone structure that appeared normal.  
Chiropractic adjustments were recommended.  The prognosis of 
the veteran's spinal condition was good.  

In an October 12, 1966 statement from Normal Pearl, M.D. 
which noted that the veteran had back pain over the last few 
months associated with long periods of standing.  It was also 
noted that he had had some headaches and dizziness which had 
subsided and appeared to be associated with a bout of 
mononucleosis.  The veteran admitted that he had not been 
troubled with these lately.

The veteran underwent entrance examination on October 7, 
1966.  Clinical evaluation revealed that his spine, upper 
extremities, neurologic system, and head were normal.  Upon 
separation examination on January 15, 1969, the veteran gave 
a past history of recurrent back pain.  However, he stated 
that he had no recurrence since his induction into the Army.  
It was noted that he was in a car accident in August 1967 
with no apparent injury.  The veteran denied any history of 
headaches, dizziness, history of head injury, and shoulder 
problems.  Clinical evaluation showed that the veteran's 
spine, upper extremities, neurologic system, and head were 
normal.  

A letter dated January 1998 from Dr. Reynolds of the Spine 
Care Medical Group addressed to an attorney at law was 
submitted, which stated that the veteran will ultimately have 
a fusion at the L4-5 and L5-S1 levels and C5-6 and C6-7 
levels and recommended surgery; however, no diagnosis was 
given.  It was also noted that the veteran had a significant 
head injury, but the date and circumstances of this injury 
were not described.

In correspondence of record, the veteran asserts that in 
December 1967 during advanced individual training in Fort 
Huachuca, Arizona, at the "Pole Orchard", he fell 20 feet 
and injured his back, shoulder, and head.  He stated that 
there were many witnesses to this accident, though no 
specific names were provided, and that the service medical 
records are incomplete or the record of his training accident 
were deleted from his file.  In the VA Form 9, he stated that 
after he was injured he was sent to the DM2 South Korea where 
medics placed him on an intense program of painkillers.  The 
veteran also claims that he was hit in the head with a pugil 
stick during a training exercise and was knocked unconscious.  
When he recovered, he had a headache and was dizzy and 
disoriented.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Neither the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
spinal/head disability.  

The Board finds first that the presumption of soundness has 
not been rebutted.  Entrance examination in October 1966 
showed normal evaluation of the spine, upper extremities, 
neurologic system, and head.  No spine or head disabilities 
were noted.  Although the veteran had some symptoms of back, 
neck, and shoulder pain, as well as headaches and dizziness, 
prior to service, the pre-service records showed no diagnosis 
of any related disability.  Therefore, the pre-service 
records in and of themselves cannot be considered clear and 
unmistakable evidence that any head or spine disability 
existed prior to service and was not aggravated by service.  

The Board also finds the veteran's history of an in-service 
head and spine injury not to be credible, when viewed in 
light of his contemporaneous statement made upon separation 
examination in January 1969.  At that time, the veteran 
specifically denied a history of head injury, as well as 
headaches, dizziness, and shoulder problems.  While he gave a 
past history of recurrent back pain, he clarified that he had 
no recurrence since his induction into the Army.  Clinical 
evaluation of the head and spine was normal, and the presence 
of any such disability was essentially ruled out.

Regardless, there is no competent medical evidence of record 
indicating that any post-service head or spine disability had 
its onset during active service or is related to any in-
service disease or injury.  No medical professional has 
provided any such opinion.  Again, the service medical 
records do not show that any back or head injury occurred in 
service, and there were no available records of complaints, 
findings, treatment, or diagnosis for approximately 28 years 
thereafter.  The veteran maintains that he has currently 
disability associated with an in-service fall; however, he is 
not competent to make this causal link or to state the 
etiology of his disability.  See Espiritu.  

Consequently, the Board finds that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be 



denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a spinal/head disability 
is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


